Citation Nr: 0405087	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for postoperative L4-5 
fusion, currently rated as 40 percent disabling.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from April 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In his May 2003 substantive appeal the veteran essentially 
indicated that his low back disability had worsened since the 
August 2001 VA examination. In light of his assertions, the 
Board finds that a new VA medical examination in necessary, 
to include adequate findings to evaluate the veteran's low 
back disability under the criteria set forth in 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2003) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).   

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his service-connected low 
back disability since November 2001.  
When the requested information and any 
necessary authorization has been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
his service-connected low back disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations and their severity should be 
identified in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  

An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




